Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Detailed Action
Restriction/Election Requirement

This application contains claims directed to the following patentably distinct species:
Species I: embodiment I as seen in FIG. 1B.
Species II: embodiment II as seen in FIG. 1C.
Species III: embodiment III as seen in FIG. 1D.
Species IV: embodiment IV as seen in FIGS. 1E-1F.
Species V: embodiment V as seen in FIGS. 2A-2C.
Species VI: embodiment VI as seen in FIGS. 3A-3C.
Species VII: embodiment VII as seen in FIGS. 4A-4B.
Species VIII: embodiment VIII as seen in FIGS. 5A-5D.
Species IX: embodiment IX as seen in FIGS. 6A-6C.
Species X: embodiment X as seen in FIGS. 7A-7D.
The species are independent or distinct because they are mutually exclusive. Specifically, Species I: one conductive pattern 13 arranged at one side of the signal lines 12. Each of part of the signal lines 12 is electrically connected to the conductive pattern 13 through one first switch unit 14. Species II: two conductive patterns 13 arranged at two opposite sides of the signal lines 12, respectively. Each of part of the signal lines 12 is electrically connected to the two conductive patterns 13 through two first switch units 14. Species III: two conductive patterns 13 which are arranged at two adjacent sides of the signal lines 12. Each signal line 12 is only electrically connected to one conductive pattern 13 through one first switch unit 14. Species IV: four conductive patterns 13 each of which is arranged at a respective side of the signal lines 12, the conductive patterns 13 are arranged around the active area 10. Species V: the first signal lines 120 are gate lines, and the second signal lines 121 are signal lines, one end of each gate line is connected to a gate line leading-out terminal 1200 provided in the peripheral region 11, and one end of each data line is connected to a data line leading-out terminal 1210 provided in the peripheral region 11. Connection portions are provided to be electrically connected between each gate line leading-out terminal 1200 and a corresponding gate line, and between each data line leading-out terminal 1210 and a corresponding data line. Species VI: the second switch unit 17 includes a plurality of second thin film transistors 1700 connected in series, and a gate of each second thin film transistor 1700 is electrically connected to a first electrode of thereof. Species VII: the second switch unit 17 includes one second thin film transistor 1700, and a gate of the second thin film transistor 1700 is electrically connected to a first electrode of the second thin film transistor 1700 and the corresponding conductive pattern 13, and a second electrode of the thin film transistor is electrically connected to the signal line 12. Species VIII: the first switch unit 14 further includes at least one groove 1409 disposed in the insulating layer 1402, and the extension sub-portion 1411 includes at least one first portion P1 disposed in the at least one groove 1409, and a second portion P2 disposed outside the at least one groove 1409. A plane where a surface of each first portion P1 facing away the corresponding conductive pattern 13 is located is closer to the corresponding conductive pattern 13 than a plane where a surface of the second portion P2 facing away the corresponding conductive pattern 13 is located. Species IX: the electrostatic buffer portion 141 further includes at least one buffer pattern 1413 disposed between the first insulating sub-layer 1407 and the second insulating sub-layer 1408. At least one second via hole 1412 is disposed in the second insulating sub-layer 1408, and the extension sub-portion 1411 is electrically connected to the at least one buffer pattern 1413 through the at least one second via hole 1412. Species X: the third switch unit 15 includes one third thin film transistor 1500, a second electrode 1505 of the third thin film transistor 1500 is electrically connected to the common electrode line 18, and a first electrode 1504 of the third thin film transistor 1500 is electrically connected to a corresponding conductive pattern 13. These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
2.	A telephone call was made to Attorney Jason Jennings on 5/6/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
3.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892